 



Exhibit 10.1



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of June 11, 2013, to that certain Amended and Restated Credit
Agreement, dated as of March 28, 2013 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”) among GRIFFON
CORPORATION, a Delaware corporation (the “Borrower”) the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), DEUTSCHE BANK SECURITIES INC., as syndication agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, HSBC BANK USA, N.A, and RBS CITIZENS, N.A., as
co-documentation agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, pursuant to Section 10.02 of the Credit Agreement, the Credit Agreement
may be amended by a written document entered into by the Administrative Agent,
with the consent of the Required Lenders;

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein; and

 

WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendment to Credit Agreement.

2.1 Amendments to Section 7.07 (Restricted Payments). Clause (h) of Section 7.07
of the Credit Agreement is hereby amended by deleting the phrase “within 90 days
of the Restatement Effective Date,” and replacing it with “on or prior to
December 31, 2013”.

 

Section 3. Conditions. This Agreement shall become effective on the date (the
“Amendment Effective Date”) on which all of the following conditions precedent
have been satisfied or waived:

 

(a)      the Administrative Agent shall have received this Agreement, duly
executed and delivered by a duly authorized officer of each of (A) the Borrower,
(B) the Administrative Agent and (C) the Required Lenders;

 

(b)      the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document;

 

--------------------------------------------------------------------------------

 



(c)      the representations and warranties of the Borrower set forth in the
Credit Agreement, and of each Loan Party in each of the Loan Documents to which
it is a party, shall be true and correct in all material respects on and as of
the Amendment Effective Date; provided that any representation and warranty that
expressly relates to a given date shall be true and correct in all material
respects as of such given date; and

 

(d)      no Default shall have occurred and be continuing.

Section 4. Representations and Warranties. The Borrower hereby represents and
warrants that (a) each of the representations and warranties of the Borrower set
forth in the Credit Agreement, and of each Loan Party in each of the Loan
Documents to which it is a party, are true and correct in all material respects
as if made on and as of the Amendment Effective Date (or to the extent that any
representation and warranty expressly relates to a given date, as of such given
date); provided that each reference to the Credit Agreement therein shall be
deemed to be a reference to the Credit Agreement after giving effect to this
Agreement and (b) at the time of and immediately after giving effect to this
Agreement, no Default has occurred and is continuing.

Section 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

Section 6. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 8. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.

 

[remainder of page intentionally left blank]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GRIFFON CORPORATION By:    /s/ Thomas D. Gibbons   Name:   Thomas D. Gibbons  
Title: Treasurer

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender By:    /s/ Alicia Schreibstein

Name:  Alicia Schreibstein

Title:    Vice President

 

 

  DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender By: /s/ Michael Getz

Name:  Michael Getz

Title:    Vice President

 

 

By: /s/ Marcus M. Tarkington

Name:  Marcus M. Tarkington

Title:    Director

 

 

  WELLS FARGO BANK, N.A., as a Lender By: /s/ David Lewing

Name: David Lewing

Title: Sr. Vice President

 

 

 

3

--------------------------------------------------------------------------------

 

 

HSBC Bank USA, N.A., as a Lender By:    /s/ Aidan R. Spoto

Name:  Aidan R. Spoto

Title:    VP, Relationship Manager

 

 

  RBS CITIZENS, N.A., as a Lender By: /s/ Colin Monaghan

Name:  Colin Monaghan

Title:    Vice President

 

 

  Bank of America, N.A., as a Lender By: /s/ Steven J. Melicharek

Name:  Steven J. Melicharek

Title:    Senior Vice President

 

 

  Manufacturers and Traders Trust Company,
as a Lender By: /s/ William Terraglio

Name:  William Terraglio

Title:    Vice President

 

 

 

 



4

--------------------------------------------------------------------------------